Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
The application data sheet makes a claim to foreign priority. However, no priority documents have been received by the Office. The applicant claims priority to DE-10-2020114081.9. The applicant is required to provide a copy of the foreign priority document, in order to maintain the benefits of priority.

Information Disclosure Statements
The information disclosure statement(s) (IDS) submitted on 05/26/2021 and 01/07/2022 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0124180 to Banno (hereinafter Banno), in view of US 2009/0262937 to Hirth et al. (hereinafter Hirth), and further in view of US 2008/0043897 to Gara et al. (hereinafter Gara).
Regarding claim 1, Banno teaches the following features, 
A method for synchronizing a receiver initialization vector of a receiver with a transmitter initialization vector of a transmitter during continuous transmission of encrypted data packets from the transmitter to the receiver, comprising:
Banno teaches synchronization (“method for synchronizing”) of a management code. (Banno, last sentence [0015]) Banno teaches a transmission device (“transmission device”) and the reception device (“reception device”) that together  
generating a key;
Banno teaches that a common encryption key is used between two devices, as described further below. (Banno, [0016]) The examiner asserts that the common encryption key of Banno must be generated at some point.
generating an initialization vector with a counter with N bits;
Banno teaches that ““lower bits MCL” of the message counter MC is changed from the initial value (“initialization vector”) “0” to the maximum value has been exemplified. However, the present disclosure is not limited thereto, and the initial value may be set to a value greater than “0” ….” (Banno, [0095]) (emphasis added) 
providing the key to the transmitter and the receiver;
Banno teaches the communication system according to the first aspect, the transmission device (“transmitter”)  and the reception device (“receiver”) may have a common encryption key and be configured to generate the first authenticator using the encryption key. (Banno, [0016]) 
initializing the transmitter initialization vector and the receiver initialization vector with the initialization vector;
Banno teaches the reception device (“receiver”) and the transmission device (“transmitter”) receive the communication message from the management device, and thus, it is possible to acquire the first information in the management code (“initialization vector”) of which the reliability has been ensured and perform the authentication of the communication message based on the first information. (Banno, last sentence [0011]) Banno teaches that the management code is bit data made up of upper bits and lower bits. (Banno, first sentence [0012])
In detail, Banno specifically teaches the management code may be bit data, the first information may be upper bits, the second information may be lower bits, the management device may be configured to update the upper bits with a new value not duplicating a previous value at a timing before all patterns of the lower bits are used up, and transmit the first communication message, the transmission device may be configured to initialize the lower bits (“initializing the transmitter initialization vector and the receiver initialization vector”) of the management code each time the first communication message transmitted from the management device is received, and perform updating of the lower bits of the management code. (Banno, [0012]) (emphasis added) 
forming a transmitter partial counter with the lowest value M bits less than N bits from the counter of the transmitter initialization vector;
Banno teaches that the management code (i.e., counter) includes lower bits. As discussed above, Banno in [0012] teaches that the counter may include upper bits and lower bits (“transmitter partial counter with the lowest value M”)  where the full counter includes both the upper bits (N bits) and lower bits (“the lowest value M bits less than N bits from the counter of the transmitter initialization vector”). 
Also, Banno teaches that the transmission device and the reception device may be any of ECU 21 to 24 of fig. 1. (Banno, first sentence [0035]) Banno teaches that the “lower bits MCL” are stored, managed, and transmitted by the ECUs 21 to 24. (Banno, second sentence [0043]). Thus, the ECUs exchange the “lower bits” (“transmitter partial counter”) between each other. See also fig. 4 of Banno which teaches that the communication message MB includes the “lower bits” (“partial counter”).  
Similarly, Gara also teaches a “partial counter” as discussed below.
encrypting a message according to an encryption method using the key and the transmitter initialization vector to ensure confidentiality;
The examiner interprets this step as using the full counter (“transmitter initialization vector”) and the key to encrypt the message.
Banno teaches a synchronization message that uses the upper and lower bits (i.e., full counter). (Banno, [0060]) Banno teaches a “reconstructed message counter MC” that is an encrypted message of the full counter, where the synchronization message MA of the high bits (Banno, [0060] and fig. 2) and the communication message MB of the lower bits are used to reconstruct the counter. (Banno, [0063] and fig. 4)
generating and transmitting a data packet containing the encrypted message and the transmitter partial counter;
Banno in fig. 5 teaches that message data (“encrypted message”), the upper bits from the synchronization message MA, and the lower bits from the communication message MB (“transmitter partial counter”) are combined to form the message counter MC (“generating and transmitting a data packet”), which is encrypted by the encryption engine. (Banno, [0073]) Banno teaches that the message data DT or the message counter MC is encrypted with the encryption key EK. (Banno, [0062])
Banno fails to teach the following, except for the underlined portion,
thereafter incrementing the counter of the transmitter initialization vector;
receiving at the receiver a data packet with an encrypted message and a transmitter partial counter;
Banno teaches incrementing a counter by 1. (Banno, [0042]) However, Banno is better directed to synchronizing counters and only briefly discusses incrementing counters. Banno, as discussed above, also teaches encrypting messages / message data. (Banno, [0062])
However, Hirth teaches the features of incrementing a counter,
Hirth teaches incrementing the bit of a counter by one. (Hirth, [0022])
Hirth also teaches that the PN counter at the transmitting station increments by one each time a packet is transmitted, and the PN counter at the receiving station increments by one each time a packet is received. (Hirth, middle [0060])
Hirth teaches the content of lower-bit counter 604 is obtained from the received EPON frame preamble (“receiving … a data packet”), whereas the content of upper-bit counter 602 is inferred. To make sure that the local upper-bit counter 602 is identical to that of a remote PN counter, both PN counters start their initial count at a known value such as zero. In one embodiment, upper-bit counter 602 increments (“incrementing the counter”) when there is a carry-over from lower-bit counter 604. (Hirth, [0063])  
extracting the transmitter partial counter from the data packet;
Hirth teaches the use of a PN counter, which is the lower bits (“transmitter partial counter”) of the counter, as shown in of fig. 5. (Hirth, [0063])
Hirth then teaches “Ideally, these two counters synchronize with each other if they both start counting from a same initial number. However, due to packet loss during transmission, these two PN counters can easily lose synchronization. Therefore, it is important to provide a synchronization method that can tolerate packet loss. In an embodiment, a portion or all of the PN is transmitted along with the data frame, and to avoid additional frame overhead, the PN is embedded inside the data frame preamble.” (Hirth, last half [0060]) (emphasis added) Thus, the counter is not only incremented when a packet is received, but the counters are re-synchronized after a packet is lost by checking the two PN counters.
forming a receiver partial counter with the lowest value M bits less than N bits from the counter of the receiver initialization vector;
As discussed above, Hirth in [0060] teaches that the two PN counters are synchronized, where the PN counters are partial counters of a lower number of bits (M) that are less than all of the bits (e.g., N).
performing a comparison between the receiver partial counter and the transmitter partial counter;
As discussed above, Hirth in [0060] teaches that the two PN counters (“receiver partial counter and the transmitter partial counter”) are synchronized, where the PN counters are partial counters of a lower number of bits (M) that are less than all of the bits (e.g., N). In order to synchronize, the two PN counters must be compared (“performing a comparison between … ” the two partial counters).
if the comparison results in a higher transmitter partial counter than receiver partial counter, replacing the lowest value M bits of the counter of the receiver initialization vector by the transmitter partial counter;
The examiner interprets this step as standard incrementing (e.g., incrementing the counter by one) or incrementing the counter based on the comparison (e.g., incrementing by more than one if there is a missed packet). As discussed above, Hirth in [0060] teaches this type of incrementing where the PN counters are synchronized.  
Banno and Hirth do not teach the following,
if the comparison results in a lower transmitter partial counter than receiver partial counter, replacing the lowest value M bits of the counter of the receiver initialization vector by the transmitter partial counter, and increasing the value of the counter of the receiver initialization vector by 2M; and
However, Gara teaches the above features,
The examiner asserts that the above claim language is directed to a situation where the lower order bits (“partial counter”) of a counter (i.e., 0-M) roll over and modular arithmetic is needed to perform the incrementing of the number. Thus, the transmitter partial counter (i.e., zero or a number close to zero) replaces the lower order bits (i.e., partial counter bits), which was at or close to M, and the next highest bit is incremented (i.e., incremented to a value of 2M). Thus, this portion of the claim refers to the situation where the partial counter (i.e., lower bits of a higher bit counter) rolls over, carries over, or over-flows.
Gara teaches the above features regarding an overflow condition (see Gara, Abstract) where the counter causes a roll-over of the lower bits (“partial counter”). (Gara, last sentence Abstract). Gara further discusses the avoidance of counter overflow and/or wrapping around. (Gara, [0011])
	Hirth teaches the following, 
thereafter decrypting the message according to the encryption method using the key and the receiver initialization vector, and then incrementing the counter of the receiver initialization vector.
	Hirth teaches decrypting a block based on data frames  using the session key to obtain a local output block, and then performing an OR operation using the block counter (“decrypting the message according to the encryption method using the key and the receiver initialization vector”). (Hirth, [0025]) See also fig. 2A of Hirth.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Banno, which teaches synchronization of a management code (i.e., counter), where the counting performed by the counter and an initial synchronization of the counter is performed between a transmission device and a reception device, using a partial counter of the lower bits, with Hirth, which teaches the counting of a counter being incremented and re-synchronized (i.e., due to lost packets), which is also performed between a transmission device and a reception device, using a partial counter of the lower bits. One of ordinary skill in the art would have been motivated to perform such an addition to provide Banno’s initial incrementing of the counter with the additional capability of incrementing the counter as messages are received and performing minor re-synchronization of the counter when messages are lost.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Banno, which teaches synchronization of a management code (i.e., counter), where the counting performed by the counter and an initial synchronization of the counter is performed between a transmission device and a reception device, using a partial counter of the lower bits, with Hirth, which teaches the counting of a counter being incremented and re-synchronized (i.e., due to lost packets), which is also performed between a transmission device and a reception device, using a partial counter of the lower bits, with Gara, which teaches lower bits (“partial counter”) with the capability of detecting and accounting for carry over / overflow.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Banno’s partial counter / lower bit counter with the capability of detecting and dealing with overflow of the partial counter, so that the partial counter and the full counter are appropriately incremented.  

	Regarding claim 3, Banno teaches the following,
The method according to claim 1, wherein the key and the initialization vector are generated by an initializer and provided to the transmitter and the receiver.
Banno teaches that the gateway 10 stores and manages the counter bits. (“initialization vector”) and generates / provides keys. (Banno, [0043] and [0063])

Regarding claim 4, Hirth teaches the following,
The method according to claim 1, wherein the encryption method implements an Advanced Encryption Standard.
Hirth teaches the AES standard of encryption. (Hirth, [0025])

Regarding claim 5, Banno teaches the following,
The method according to claim 1, further comprising:
generating a message authentication code for the message by the transmitter to ensure authenticity and/or integrity of the message;
Banno teaches an authenticator code AC1 and AC2 in figs. 2 and 4.  (Banno, [0048] and [0053])
generating the data packet with the message authentication code; and
Banno in figs. 2 and 4 show that authenticator codes AC1 and AC2 are used to generate the synchronization message MA and the communication message MB. Fig. 5 shows both of those messages being used to generate message counter MC.
checking authenticity and/or integrity of the message by the receiver by evaluating the message authentication code.
Banno teaches the authenticator generator 33 performs authentication  (“checking authenticity … of the message”) of the synchronization message MA. The authenticator generator 33 acquires the “authenticator AC1” and the “upper bits MCH” from the synchronization message MA input from the MBOX 31b. (Banno, first two sentences [0061])

Regarding claim 6, Banno teaches the following,
The method according to claim 1, further comprising:
generating a message authentication code for the message and the transmitter partial counter for ensuring authenticity and/or integrity of the message and of the transmitter partial counter;
F1 in fig.4 teaches a communication message MB that includes an authenticator AC2 (“message authentication code”) and a message counter lower bits MCL (“transmitter partial counter”)
generating the data packet with the message authentication code; and
Banno teaches the communication message MB which is a “data packet” with the authenticator AC2 (“message authentication code”). (Banno, fig. 4)
checking authenticity and/or integrity of the message and of the transmitter partial counter by the receiver by evaluating the message authentication code.
	Banno teaches the authenticator AC2 being used for authentication. (Banno, [0064])
	Banno also teaches the “message data DT” of the communication message MB received from the message processor 34, the “lower bits MCL” (“transmitter partial counter”) of the message counter MC, and the “authenticator AC2” (“message authentication code”) are input to the authenticator generator 33. 

Regarding claim 7, Hirth teaches the following,
The method according to claim 5, wherein a CCM or a GCM mode is implemented by the transmitter and the receiver for generating and checking the message authentication code.
	Hirth teaches the use of the Galois/Counter Mode (GCM). (Hirth, [0054])

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Banno, in view of Hirth, in view of Gara, and in further view of US 2014/0254466 to Wurster et al. (hereinafter Wurster).
Regarding claim 8, D4 teaches the following,
The method according to claim 1, wherein the initialization vector is generated with a nonce in order to improve the assurance of confidentiality or authenticity and integrity.
Wurster teaches synchronization of counters when sending data packets between device. (Wurster, [0001])
Wurster also teaches the use of counters that are nonce that are incremented (i.e., nonce that is incremented. (Wurster, [0001], [0096], [0144])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Banno, which teaches synchronization of a management code (i.e., counter), where the counting performed by the counter and an initial synchronization of the counter is performed between a transmission device and a reception device, using a partial counter of the lower bits, with Hirth, which teaches the counting of a counter being incremented and re-synchronized (i.e., due to lost packets), which is also performed between a transmission device and a reception device, using a partial counter of the lower bits, with Wurster, which teaches synchronization of counters when sending data packets between device (Wurster, [0001]), where the counters utilize a nonce. One of ordinary skill in the art would have been motivated to perform such an addition to provide Banno’s counter with the capability of using a nonce as a starting point / initialized value of a counter, to increase security by making the counter less predictable. 
 
Regarding claim 9, Wurster teaches the following,
The method according to claim 1, wherein a radio technology is used to transmit data packets from the transmitter to the receiver.
	Wurster teaches the use of Bluetooth radio technology for communications devices that send and receive packets. (Wurster, [0002-3])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Banno, which teaches synchronization of a management code (i.e., counter), where the counting performed by the counter and an initial synchronization of the counter is performed between a transmission device and a reception device, using a partial counter of the lower bits, with Hirth, which teaches the counting of a counter being incremented and re-synchronized (i.e., due to lost packets), which is also performed between a transmission device and a reception device, using a partial counter of the lower bits, with Wurster, which teaches synchronization of counters when sending data packets between device (Wurster, [0001]), where the data packets utilize counters and bluethooth radio technology. One of ordinary skill in the art would have been motivated to perform such an addition to provide Banno’s counter and data packets with the capability of being broadcast using Bluetooth technology. 

Regarding claim 10, Wurster teaches the following,
The method according to claim 9, wherein the radio technology is Bluetooth Low Energy.
Wurster teaches the use of Bluetooth radio technology for communications devices that send and receive packets. (Wurster, [0002-3])

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571) 272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495